
	
		II
		111th CONGRESS
		1st Session
		S. 2320
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Nelson of Nebraska
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce temporarily the duty on parts of machinery for
		  the industrial preparation or manufacture of dried vegetable snack (small
		  portions of food usually eaten other than at meal times)
		  items.
	
	
		1.Parts of machinery for the
			 industrial preparation or manufacture of dried vegetable snack (small portions
			 of food usually eaten other than at meal times) items
			(a)In
			 GeneralSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Parts of machinery for the industrial preparation or
						manufacture of dried vegetable snack (small portions of food usually eaten
						other than at meal times) items (provided for in subheading
						8438.90.90)0.8%No changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 DateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
